EXHIBIT 10.1




AMENDMENT #1 TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment is entered into by and between ePlus Technology, inc. ("Dealer")
and GE Commercial Distribution Finance Corporation ("CDF") and is to that
certain Amended and Restated Agreement for Wholesale Financing dated July 23,
2012, as amended ("Agreement"). All terms defined in the Agreement which are not
defined herein shall have the same meaning in this Amendment as in the
Agreement.


WHEREAS, CDF and Dealer wish to amend the terms of the Agreement.


NOW  THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Section 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:



"2. Credit Facility. Subject to the terms of this Agreement, CDF agrees to
provide to Dealer an inventory floorplan credit facility of
Two Hundred Twenty-Five Million Dollars ($225,000,000.00); provided, however,
that at no time will the principal amount outstanding under Dealer's inventory
floorplan credit facility with CDF and Dealer's accounts receivable facility
exceed, in the aggregate,
Two Hundred Twenty-Five Million Dollars ($225,000,000.00). CDF's decision to
advance funds will not be binding until the funds are actually advanced.


In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as may be amended from
time to time, CDF agrees to provide to Dealer an accounts receivable facility of
Thirty Million Dollars ($30,000,000.00); provided, however, that at no time will
the principal amount outstanding under the accounts receivable facility and
Dealer's inventory floorplan credit facility with CDF exceed, in the aggregate,
Two Hundred Million Twenty-Five Dollars [sic] ($225,000,000.00). CDF's decision
to advance funds will not be binding until the funds are actually advanced."


2.
Section 6 of the Agreement is hereby deleted in its entirety and replaced with
the following:



6. Negative Covenants. Dealer will not at any time (without CDF's prior written
consent): (a) grant to or in favor of any Entity a security interest in or
permit to exist a lien, claim or encumbrance in the Accounts which is superior
to the interest of CDF; (b) other than in the ordinary course of its business
and if material in nature, sell, lease or otherwise dispose of or transfer any
of its assets; (c) merge or consolidate with another Entity unless Dealer is the
surviving entity of such merger or consolidation and, after giving effect to
such merger or consolidation, Dealer is in full compliance with all of the
covenants contained in this Agreement and the Other Agreements; (d) acquire the
assets or ownership interest of any other Entity unless after giving effect to
such acquisition, Dealer is in full compliance with all of the covenants
contained in this Agreement and the Other Agreements; (e) enter into any
material transaction not in the ordinary course of business; (f) guarantee or
indemnify or otherwise become in any way liable with respect to the obligations
of any Entity, except by endorsement of instruments or items of payment for
deposit to the general account of Dealer or which are transmitted or turned over
to CDF on account of the Obligations; (g) redeem, retire, purchase or otherwise
acquire, directly or indirectly, any of Dealer's capital stock; (h) make any
change in Dealer's capital structure or in any of its business objectives or
operations which would reasonably be expected to materially adversely affect the
ability of Dealer to repay the Obligations; (i) make any distribution of
Dealer's assets not in the ordinary course of business; (j) incur any debts
outside of the ordinary course of business except renewals or extensions of
existing debts and interest thereon; (k) make any loans, advances, contributions
or payments of money or in goods to any affiliated entity other than
inter-company payments in an amount not to exceed Thirty Million Dollars
($30,000,000.00) made in the ordinary course of business; provided however, that
if after giving effect to such payments, Dealer is not in default under the
terms and conditions of this Agreement, and Dealer's Available Borrowing is not
less than Twenty Million Dollars ($20,000,000.00); (l) make any loans, advances,
contributions or payments of money or in goods to any officer, director,
stockholder, member or partner of Dealer (except for as disclosed in ePlus
inc.'s public filings with the Securities and Exchange Commission); provided
however, that if after giving effect to such payments, Dealer is not in default
under the terms and conditions of this Agreement; (m) prior to sale by Dealer,
move any Collateral financed by CDF out of the United States of America; or (n)
store Collateral financed by CDF with any third party. Notwithstanding the
foregoing subsections (k) and (l), Dealer, from time to time, may make a
dividend to ePlus inc. if, after giving effect to such dividend, and as of the
date of such dividend, (i) Dealer is not in default under the terms and
conditions of this Agreement, (ii) Dealer's Available Borrowing is not less than
Twenty Million Dollars ($20,000,000.00), and (iii) Dealer does not have any
outstandings under its

--------------------------------------------------------------------------------


 


Accounts Receivable Facility with CDF. For the purposes of this paragraph:
"Available Borrowing" shall mean on receipt of each Schedule, CDF will credit
Dealer with such amount as CDF may deem advisable up to the remainder of
eighty-five percent (85%) of the net amount of all eligible Accounts, Eligible
Cisco VIP Rebates, and Intercompany Lease Receivables listed in such Schedule up
to a maximum of Four Million Dollars ($4,000,000) (the "Eligible Credit") minus
the amount of Dealer's SPP Deficit under Dealer's Agreement for Wholesale
Financing with CDF as in effect from time to time and minus the principal amount
outstanding under Dealer's Accounts Receivable Facility."


Dealer waives notice of CDF's acceptance of this Amendment.


All other terms and provision of the Agreement, to the extent consistent with
the foregoing, are hereby ratified and will remain unchanged and in full force
and effect.


IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment on this 31st day
of July, 2014.



 
EPLUS TECHNOLOGY, INC.
             
By:
/s/ Elaine D. Marion
 
Print Name:
Elaine D. Marion
 
Title:
Chief Financial Officer
             
GE COMMERCIAL DISTRIBUTION FINANCE COPORATION
             
By:
/s/ Scott Hunt
 
Print Name:
Scott Hunt
 
Title:
Sr. Portfolio Manager
     

 